Citation Nr: 1507213	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal symptoms and gastrointestinal reflux disease (GERD), to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 C.F.R. § 1117. 
 
2.  Entitlement to service connection for hypogonadism, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 C.F.R. § 1117.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to April 1988; October 1994 to March 1995; January 1997 to October 1997; and January 2003 to May 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from June and October 2009 rating decisions by the Regional Office (RO) in Nashville, Tennessee.  The June 2009 rating decision denied, as relevant, service connection for claimed disabilities on appeal.  New and material evidence, in the form of relevant VA examination reports, was received and associated with the claims file in August 2009, within one year of the June 2009 rating decision, such that readjudication was required, which was accomplished by the RO in October 2009.  See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).

The Board also notes that the RO rephrased the Veteran's claimed issue of entitlement to service connection for a chronic multi-symptom illness to entitlement to service connection for hypogonadism, claimed as a chronic multi-symptom illness.

A video hearing before a Veterans Law Judge was scheduled for July 2014, as requested by the Veteran; however, he did not appear.  He did not provide a reason for his failure to appear and did not request that the hearing be rescheduled.   His hearing request is therefore deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War. 

2.  The Veteran's gastrointestinal symptoms are attributed to a known clinical diagnosis of GERD.

3.  GERD is not shown to be causally or etiologically related to any disease, injury, or incident of service, to include exposure to environmental hazards coincident with the Veteran's service in Southwest Asia.

4.  There is no objective evidence of a chronic disability resulting from a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia.

5.  Any symptoms of fatigue, listlessness, muscular weakness, and loss of sex drive are attributed to a known clinical diagnosis of hypogonadism.

6.  Hypogonadism is not shown to be causally or etiologically related to any disease, injury, or incident of service, to include exposure to environmental hazards coincident with the Veteran's service in Southwest Asia.

7.  With resolution of all reasonable doubt in his favor, the Veteran's lumbar spine disability is related to his third period of active service


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD, including presumed as due to a qualifying chronic disability, are not met.   38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).

2.  The criteria for service connection for hypogonadism, including as due to a qualifying chronic disability to include a chronic multi-system illness, are not met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).

3.  The criteria to establish service connection for a lumbar spine disability, diagnosed as spondylosis and degenerative disc disease, are met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121A (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet. App.').

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).





II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In this decision, the Board grants service connection for a lumbar spine disability, and this represents a complete grant of the benefits sought with respect to the lumbar spine claim.  

As to the remaining claims on appeal, the VCAA duty to notify was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in March 2009.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising how disability ratings and effective dates are assigned.  Thereafter, this claim was readjudicated by way of an April 2012 statement of the case.  The Veteran has received all required notice concerning the claims.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and his statements in support of his claims.  The Veteran was afforded August 2009 VA Gulf War diseases examination to assist in determining the nature and etiology of his claimed illnesses, as well as an August 2009 VA examination of the spine.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
In October 2014 written argument, the Veteran's representative indicates that the Veteran challenges the adequacy of the VA examination, presumably the August 2009 Persian Gulf War examination.  The Veteran asserts that the examination did not adequately assess his condition that had its onset in service and did not acknowledge his post-service symptoms.  However, as determined below, although the Veteran did not report any current symptoms during the examination, there is no question as to the presence of the claimed gastrointestinal symptoms, GERD, and hypogonadism.  Moreover, the written argument does not specify any additional information or evidence that the Veteran felt was not acknowledged during the examination.  Without a specific basis for challenging the adequacy of the examination, the Board presumes the competency and adequacy of the examiner's opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The August 2009 VA Persian Gulf War examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

III.  Pertinent Laws and Regulations Governing Service Connection Claims

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."   38 C.F.R. § 3.304(b)(1).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, to include arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
If the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required. 

In this case, the Veteran's diagnosis of spondylosis of the lumbar spine is considered a chronic disease (arthritis) under 38 C.F.R. § 3.309(a); therefore, the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  See Walker, 708 F.3d at 1338-1339.  Conversely, because the Veteran's remaining diagnoses, i.e., GERD, hypogonadism, and intervertebral disc disease of the lumbar spine, are not identified in § 3.309(a), the presumptive provisions based on "chronic" pursuant to § 3.303(b) or continuity of symptomatology since service pursuant to Walker do not apply with regard with respect to those diagnoses. 

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d).

Aside from the general statutes and regulations, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  

For disability due to undiagnosed illness and medically unexplained chronic multi- symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Section 3.317 also includes presumptive service connection for certain infectious diseases but the Veteran is not claiming, nor is there any medical evidence to suggest, that he suffered any of the listed infectious diseases and this part of § 3.317 does not apply. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  GERD and Hypogonadism

On his March 2009 application for VA compensation benefits, the Veteran filed service connection claims for GERD and a chronic multi-symptom illness, as relevant.

In support of his claims, he submitted treatment notes and an October 2008 letter authored by Dr. C.L.W., his private family practice physician since September 2008.  Such physician stated that the Veteran was a patient in her clinic who underwent testing for several medical problems which developed during his years of service in the military.  The letter contains a handwritten diagnosis of GERD. The physician also stated that the Veteran has unspecified disorders related to multiple exposures in service.   

During an April 2009 VA traumatic brain injury (TBI) examination, the Veteran reported occasional constipation and diarrhea.  He denied joint pain, weakness, and numbness. 

In an April 2009 letter, the Veteran's VA primary care physician informed him that his testosterone level was low and noted that such deficiency can produce fatigue, listlessness, muscular weakness, and loss of sex drive. 

According to an August 2009 VA Persian Gulf War examination report, there was no history of nausea, vomiting, diarrhea, constipation, indigestion, heartburn, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, jaundice, fecal incontinence, dysphagia, hematemesis, melena, pancreatitis, gallbladder attacks, or abdominal pain.  The August 2009 VA examiner stated that the Veteran had no complaints during his history and physical on the examination of the systemic illnesses or on his clinical examination.  The Veteran told the examiner that he did not have any issues except the occasional low back pain and some coughing.  

Initially, the Board finds that the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  His DD Form 214 reflects service in Kuwait and Iraq during Operation Enduring Freedom.  Thus, for purposes of the discussion below, the Board finds that he is a Persian Gulf veteran.

The Veteran does not have an undiagnosed illness manifested by gastrointestinal and/or low testosterone symptoms.  He reported occasional diarrhea and constipation during his April 2009 TBI examination, but denied any gastrointestinal and/or low testosterone complaints during the August 2009 VA examination.  Nonetheless, other evidence dated during the appeal period show relevant diagnoses.  In this regard, the Veteran's gastrointestinal complaints are attributed to GERD, a known clinical diagnosis.  See October 2008 letter authored by Dr. C.L.W.  

In addition, any symptoms of fatigue, listlessness, muscular weakness, and loss of sex drive have been medically related to the Veteran's hypogonadism, also a known clinical diagnosis.  See April 2009 VA letter.  

(The Board notes that male hypogonadism is a condition in which the body doesn't produce enough testosterone.  See http://www.mayoclinic.org/diseases-conditions/male-hypogonadism/basics/definition/con-20014235).

Moreover, the August 2009 VA examiner affirmatively stated that the Veteran does not have a chronic multi-system illness.  The Board also notes that there are certain functional gastrointestinal disorders that have clinical diagnoses that are subject to presumptive service connection; however, the regulatory definition of functional gastrointestinal disorders specifically excludes gastrointestinal diseases explainable by endoscopic signs of injury or disease, which is how GERD is diagnosed.  38 C.F.R. § 3.317(a)(2)(i)(B)(3) at Note.   

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a qualifying chronic disability, including undiagnosed illness or a chronic multi-symptom illness; therefore, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.   

The Board also considered the Veteran's service connection claims for GERD and hypogonadism.  However, his STRs show no complaints, treatment, or diagnoses of stomach or testosterone complaints during service.  The first evidence of stomach complaints is not shown until Dr. C.L.W.'s October 2008 letter, and the first evidence of a testosterone deficiency is not shown until April 2009, both many years after service discharge.  

To the extent that Dr. C.L.W. relates the Veteran's GERD to his military service, the Board finds the opinion inadequate.  Dr. C.L.W. provided no supporting rationale for her opinion, did not cite to any medical literature, or reference any in-service evidence to support the opinion.  In fact, there is no indication that she had the benefit of reviewing the Veteran's claims file.  The conclusory nature of the opinion renders it inadequate and ultimately of little or no probative value.  In addition, the failure to consider the entirety of his medical history renders the examiner's opinion non probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  The record does not contain any other medical opinion regarding the etiology of the Veteran's gastrointestinal complaints, including the diagnosis of GERD. Moreover, no medical professional has related the Veteran's hypogonadism to his military service.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's GERD and hypogonadism are not related to his military service.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


V.  Lumbar Spine Disability

In light of the following discussion, the Board concludes that the criteria to establish service connection for a lumbar spine disability are met.  

There is evidence of a current lumbar spine disability.  An October 2008 private magnetic resonance imaging (MRI) report shows an impression of spondylosis, most notably morphologically at L5-S1, and a disc osteophyte complex causing mild displacement of the right-sided S1 nerve root.

There is no evidence of any low back problems during the Veteran's first two periods of active service.

However, upon entrance into his third period of active service in January 2003, the Veteran completed a Report of Medical History on which he indicated that he had had recurrent back pain or a back problem.  However, on the associated Report of Medical Examination, the medical examiner indicated that clinical evaluation of the Veteran's spine was normal.  The Court has indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  In Crowe, the Court held that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. at 245 (citing 38 C.F.R. § 3.304(b)(1) ).  Accordingly, although the Veteran reported a history of back pain on the entrance examination report, a pre-existing back disability was not "noted" at that time, as the medical examiner found the Veteran's spine normal at entrance into his third period of active service.  Therefore, the presumption of soundness applies.  

During service, in January 2004, the Veteran completed a post-deployment health assessment on which he indicated that he had had back pain during deployment and at that time.  Thereafter, in March 2004, he presented to the clinic with complaints of back pain with intermittent worsening and a dull ache.  The pain was noted to have started after injuring his right ankle, which changed his gait and posture.  The Veteran's back pain increased with wearing body armor and load bearing equipment.  He was treated with medication, stretching, and local heat.  It was noted that follow-up care might be needed but it could be deferred until the Veteran gets home. He separated from service in May 2004.  In light of the above, there is evidence of an in-service low back injury.  

With regard to etiology of the current lumbar spine disability, the record contains conflicting medical opinions.  As noted, the Veteran submitted an October 2008 letter authored by Dr. C.L.W.  In that letter, Dr. C.L.W. indicates that the Veteran had undergone testing for several medical problems which developed during his years of service in the military, and references the Veteran's low back pain and resultant disc disease.  However, to the extent that this physician relates the current low back disability to service, the opinion, although favorable, is still conclusory and provides no supporting rationale.  Dr. C.L.W. did not point to any in-service evidence, and as noted, there is no indication that she even reviewed the Veteran's claims file.  This opinion is inadequate and is assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.") 

Also inadequate is an August 2009 VA medical opinion that the Veteran's lumbar spine disability is less likely as not caused by, or the result of, his reported back pain in service.  The sole rationale offered by the examiner is that s/he could not link the Veteran's current low back disability to his military service.  The examiner offers no explanation as to why a link could not be made and did not address the Veteran's competent statement of having had back pain in service and ever since.  Based on the foregoing, the August 2009 VA opinion is also inadequate and assigned little or no probative weight.   

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's lumbar spine disability.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is competent to report that he experienced low back pain during service and that it has existed from service to the present.   See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Veteran's competent assertions as to his low back symptoms are also credible and consistent with the in-service and post-service medical evidence.   In addition, the medical evidence shows that the current degenerative disc disease is productive of low back pain.  Accordingly, the Board finds that the Veteran's statement that his currently diagnosed lumbar spine disability is related to his service has some tendency to make a nexus more likely than it would be without such an assertion.   See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board affords the greatest amount of weight to: (1) the Veteran's current medical evidence of spondylosis and degenerative disc disease of the lumbar spine, (2) the Veteran's complaints and treatment for low back pain during his third period of service, (3) the lack of any evidence of an intervening event, and (4) his competent and credible history of relevant symptoms during and ever since service discharge.   

Given the relatively short gap in time between the in-service 2004 low back treatment and the 2008 low back pathology, and the absence of an intervening injury, the evidence tends to show that the current lumbar spine disability is more likely than not the same condition that caused the Veteran's complaints in service.   Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the observable nature of the symptoms.   See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for lumbar spine disability has been established.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a gastrointestinal disability to include GERD, and including as due to a qualifying chronic disability, is denied.

Service connection for hypogonadism, including as due to a qualifying chronic disability to include a chronic multi-system illness, is denied.

Service connection for a lumbar spine disability, diagnosed as spondylosis and degenerative disc disease, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


